


Exhibit 10.5

 

[g23592kei001.jpg]

 

August 2, 2010

 

Mr. Bryan Adel

1700 Primrose Lane

Glenview, Illinois 60026

 

Dear Bryan,

 

On behalf of DineEquity Inc., I am very pleased to confirm our offer of
employment as Senior Vice President, General Counsel.  As you know, your role is
critical not only in leading the efforts of our Legal organization but to
provide leadership to the overall operation of DineEquity, Inc. Below are the
specifics of our offer:

 

·                  Job Title:  Senor Vice President, General Counsel &
Secretary, DineEquity, Inc.

 

·                  Hire Date: Your official start date will be August 13, 2010

 

·                  Salary: Your annual base salary will be $360,000

 

·                  Bonus: You will participate in the Company’s Executive
Incentive Plan with a target bonus of 60% of your base salary.  You are eligible
for a pro-rated bonus in 2010 and a full-year bonus starting in the 2011 plan
year.  A formal incentive plan document will be provided to you upon joining the
Company.

 

·                  Hire Equity Grant: You will receive the following equity
grants upon hire:

 

·                  Restricted Share Grant: You will receive a restricted stock
grant of 9,000 which have a 3-year cliff vest from the date of grant.

 

·                  Stock Option Grant: You will receive a stock option grant of
40,000 shares. The stock options will have a 3-year ratable vesting provision. 
The grant/strike price of these stock options will be based on your date of
hire.

 

·                  2011 Equity Grant: You will be eligible to participate in the
2011 equity award program based upon contribution and performance and will not
be pro-rated based upon your hire date.

 

·                  Annual Equity Grant: You will be eligible for annual
restricted stock grants or stock options based on your individual performance. 
The actual number and form of these future share grants will be determined by
the Board of Directors.

 

·                  Sign-on Bonus: You will receive a sign-on bonus of $135,000,
less applicable taxes.  Should your employment terminate voluntarily as defined
in the CIC-Severance policy prior to two years from your start date you will be
responsible for the full repayment of the gross amount of the sign-on bonus.

 

 

[g23592kei002.jpg]

 

--------------------------------------------------------------------------------


 

·                  Benefits: You will participate in the Company’s vacation,
health, dental, life, 401-K plan, and other benefits, as well as the Deferred
Compensation and enhanced term life and LTD programs provided to executives. 
Information on our basic benefits plans is attached, however please note there
is a one-year waiting period for 401-K eligibility. These benefits are subject
to the terms, conditions, and limitations contained in the applicable plan
documents and policies.

 

·                  Vacation:  You will begin to accrue vacation immediately upon
hire at a rate of 3 weeks per year.

 

·                  Car Allowance: You will receive a car allowance of $850 per
month plus reimbursement of all automobile expenses such as gasoline,
maintenance, insurance, and vehicle registration.

 

·                  Annual Physical: DineEquity will cover all costs for one
(1) complete physical exam each year.

 

·                  Executive Severance and Change in Control :   You will be
eligible to participate in DineEquity’s Executive Severance and Change in
Control plan.  As discussed, you will be eligible for severance benefits per the
terms and conditions of the Executive Severance and Change In Control Policy in
the amount of twelve months of base salary plus prorated bonus under the
Executive Incentive Plan. Such severance amount will be the minimum in the event
of a subsequent change in such policy.  A copy of the policy will be provided to
you upon hire.

 

·                  Relocation:  DineEquity will cover the costs associated with
the sale of your current residence, the purchase of a new home, and the
transportation/relocation of household goods.  The items covered are outlined in
the attached policy.  The Company will provide up to four months of temporary
living as an exception to current policy. If at the end of four months an
extension of temporary living is necessary due to reasons beyond your control a
reasonable extension will be determined and implemented. The relocation benefits
paid to you will be repaid in full in the event you voluntarily terminate your
employment with DineEquity  (as defined in the CIC/Severance policy)  within two
years of your date of hire.

 

Upon receipt of the signed offer letter, we will send to you a new hire packet
with additional materials for your review.  Please refer to the New Hire
Paperwork instructions for those documents that you will need to complete and
bring with you on your first day of employment. Please note that you will need
to provide documents within three business days of your first day of employment
that establish your identity and eligibility for employment in the United
States. The list of acceptable documents is provided on the back of the
Employment Eligibility Verification document (I-9 form).

 

As noted in the application form, employment with DineEquity is at the mutual
consent of both the employee and the Company.  Accordingly, while the Company
has every hope that employment relationships will be mutually beneficial and
rewarding, both the employee and the Company retain the right to terminate the
employment relationship at will, at any time, with or without cause. This
“at-will” employment relationship can only be changed in writing signed by

 

2

--------------------------------------------------------------------------------


 

an authorized officer of the Company. In addition, this offer of employment is
contingent upon successful verification of all information contained in our
background investigation and report including your legal eligibility to work in
the United States.

 

We agree that you will devote your best efforts to the performance of your job;
you will not engage in any activity that might be competitive with the Company
or pose a conflict of interest with the business without first discussing it
with the undersigned or an authorized Human Resources representative of the
Company; and you will not misuse, or improperly disclose, any confidential or
other propriety information of the Company.  You will be expected to comply with
the Company’s personnel policies, set forth in its Employee Handbook.  These
policies and procedures, and DineEquity’s employee benefits, may be changed from
time to time.  You will receive written notification of these changes. 
Additionally, this offer and your employment are contingent upon the successful
completion of a background and reference check to the satisfaction of
DineEquity.

 

In the meantime, we request that you acknowledge receipt of this offer by
signing the original copy of this correspondence and returning it to me for our
files.  An additional copy is enclosed for your records.

 

If you have any questions regarding the details of your employment, please feel
free to contact me.  I am excited to have the opportunity to welcome someone of
your caliber to the organization.  We look forward to a great working
partnership!

 

Sincerely,

 

 

/s/ Julia Stewart

 

 

 

 

Julia Stewart

 

Chairman & Chief Executive Officer

 

DineEquity, Inc.

 

 

 

cc: John Jakubek, Senior Vice President, Human Resources, DineEquity, Inc.

 

 

This will acknowledge my acceptance of the terms of employment set forth in this
offer f employment and voluntarily agree to them:

 

 

By:

       /s/ Bryan Adel

 

Date:

 August 4, 2010

 

3

--------------------------------------------------------------------------------
